EXHIBIT 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 333-84072, 333-120960, 333-151566, 333-151568, 333-160758, 333-162300 and 333-176094on Form S-8 of our report dated March 28, 2012, relating to the financial statements of Stage Stores, Inc. and the effectiveness of Stage Stores, Inc.'s internal control over financial reporting, appearing in this Annual Report on Form 10-K of Stage Stores, Inc. for the year ended January 28, 2012. /s/ DELOITTE & TOUCHE LLP Houston, Texas March 28, 2012
